Exhibit 10.4

Fortress Value Acquisition Corp. II

1345 Avenue of the Americas

46th Floor

New York, NY 10105

August 11, 2020

FIG LLC

1345 Avenue of the Americas

46th Floor

New York, NY 10105

Re: Administrative Services Agreement

Gentlemen:

This letter agreement by and between Fortress Value Acquisition Corp. II (the
“Company”) and FIG LLC (“FIG”), an affiliate of our sponsor, Fortress
Acquisition Sponsor II LLC, dated as of the date hereof, will confirm our
agreement that, commencing on the date the securities of the Company are first
listed on the New York Stock Exchange (the “Listing Date”), pursuant to a
Registration Statement on Form S-1 and prospectus filed with the Securities and
Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):

(i) FIG shall make available to the Company, at 1345 Avenue of the Americas,
46th Floor, New York, NY 10105 (or any successor location), certain office
space, utilities and secretarial and administrative support as may be reasonably
required by the Company. In exchange therefor, the Company shall pay FIG the sum
of $20,000 per month on the Listing Date and continuing monthly thereafter until
the Termination Date; and

(ii) FIG hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.



--------------------------------------------------------------------------------

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, FORTRESS VALUE ACQUISITION CORP. II By:  

/s/ Alexander Gillette

Name:   Alexander Gillette Title:   General Counsel

 

AGREED TO AND ACCEPTED BY: FIG LLC By:  

/s/ Alexander Gillette

Name:   Alexander Gillette Title:   Authorized Signatory